DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 09/07/2022 the following occurred: Claims 1, 3, 5, and 7-15 were amended; Claims 16-20 were canceled; and Claims 21-25 were added as new. Claims 1-15 and 21-25 are presented for examination.
	
Claim Objections
Claim 24 is objected to because the claim is not full sentence as it does not end with a period. The MPEP, in section 608.01(m), states: "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Appropriate action required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 8-14 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 8 recite steps to generate an unauthorized imaging order for a patient from a follow-up recommendation for the patient, wherein the unauthorized imaging order comprises a first anatomy, a first modality and a time interval, and has not been entered by a healthcare practitioner with authorization to prescribe the imaging order; receive an authorized imaging order for the patient which includes a second anatomy and a second modality, wherein the authorized imaging order has been entered by the healthcare practitioner with the authorization to prescribe the authorized imaging order; and in response a single imaging examination of the patient that satisfies both the authorized imaging order and the unauthorized imaging order, acknowledge that the follow-up recommendation has been satisfied by modifying a status of the unauthorized imaging order to indicate that the unauthorized imaging order was ordered.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention is “for compliance of radiological follow-up recommendations in a closed loop.” (see: specification page 3, lines 11-13). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address problems with the “untimely diagnosis of incidental findings and/or additional ad hoc workflows executed by human agents "patching" the IT gap.” (see: specification page 2, lines 18-19). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “using a configured processor” to perform at least some of the claimed steps (claim 8-14), are additional elements that are recited at a high level of generality (e.g., method steps are performed with the aid of “a configured processor” through no more than a statement than the processor is “us[ed]”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “processor” language is incidental to the steps it is “configured to”/being “us[ed]” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 9, lines 21-24, where “…a configured computer processor 182, such as a digital processor, a microprocessor, an electronic processor, an optical processor, a multi-processor, a distribution of processors including peer-to-peer or cooperatively operating processors, client-server arrangement of processors over a network 188, and the like…”
Page 10, lines 1-16, where “computer processor 182 executes at least one computer readable instruction stored in the computer readable storage medium 184 (which excludes transitory medium), such as an optical disk, a magnetic disk, semiconductor memory of a computing device with the configured processor 182, and/or other non-transitory medium to perform the disclosed techniques. The configured processor 182 may also execute one or more computer readable instructions carried by a carrier wave, a signal or other transitory medium. The lines between components in represented in the diagram of FIGURE 1 represent communications paths. The configured processor 182, the display device 132, and the input device(s) 134 can comprise a computing device 180, such as a console, a laptop computer, desktop computer, tablet computer, smartphone, body worn computing device, server, distributed or cooperative arrangement of computing devices, combinations thereof, and the like. The display device 132 is suitably embodied by a computer display, smartphone display, projector, body worn display, television (TV), combinations thereof, and the like. The input device 134 is suitably embodied by a keyboard, a mouse, a trackball, a microphone, combinations thereof, and the like.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 9-14, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0200921 to Hamill.

As per claim 8, Hamill teaches a method for imaging, comprising: a processor configured to: 
generating, by a processor (see: Hamill, paragraph 7 and 32, is met by processor and memory, where the processor is programmed), an unauthorized imaging order for a patient from a follow-up recommendation for the patient using a configured processor, wherein the unauthorized imaging order comprises a first anatomy, a first modality and a time interval (see: Hamill, Fig. 4, ele. X-ray abdomen; and paragraph 34 and 36, is met by medical practitioner enters additional/new orders, where the medical orders can include imaging orders), wherein a status of the authorized imaging order is not ordered (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by the new order before the order is signed); 
receiving, by the processor and from a computer memory, an authorized imaging order for the patient which includes a second anatomy and a second modality, wherein the authorized imaging order is entered by a healthcare practitioner with authorization to prescribe the authorized imaging order (see: Hamill, Fig. 4, ele. Ultrasound abdomen, MRI abdomen; and paragraph 40, is met by existing medical orders, where the medical orders can include imaging orders; and paragraph 32 and 58, is met by selective access for identity of medical practitioner accessing the system such as physicians, physician assistants, or nurse practitioners – it is noted however that the identity of the user entering the order represents the intended use of the claimed invention); and 
in response to an imaging examination of the patient according to the authorized imaging order and a determined overlap of the authorized imaging order and the unauthorized imaging order (see: Hamill, paragraph 42 and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive), acknowledging, by the processor, that the follow-up recommendation has been satisfied by modifying the status of the unauthorized imaging order to ordered (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by, when the new order is saved, and the order is signed, the order is stored in the patient database).

As per claim 10, Hamill teaches the invention as cited, see discussion of claim 8, and further teaches: 
comparing at least the first anatomy and the first modality of the unauthorized imaging order with the second anatomy and the second modality of the authorized imaging order; and determining an overlap between the unauthorized imaging order and the authorized order based on a result of the comparing, wherein overlapping anatomy includes one of anatomy common in, adjacent anatomy, or both common and adjacent anatomy (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive, where imaging procedures which acquire duplicate images of the same sector of the patient can also be duplicative).

As per claim 11, Hamill teaches the invention as cited, see discussion of claim 10, and further teaches: 
determining whether the first anatomy is included in the second anatomy (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, 47-48, and 53, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive, where imaging procedures which acquire duplicate images of the same sector of the patient can also be duplicative, and further a confidence factor indicating a likelihood that two orders are similar such as where a generic drug is ordered at the same time as a brand name drug).

As per claim 12, Hamill teaches the invention as cited, see discussion of claim 8, and further teaches: 
selecting an imaging protocol with imaging parameters for both the first anatomy of the unauthorized imaging order and the second anatomy of the authorized imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order and activate the save work button, or discontinue the order by activating the remove button, removing the order from screen).

Claim 15 substantially repeats the subject matter of claim 8, which has been shown to be fully disclosed by the teachings of Hamill as rejected above; as such, claim 15 is rejected here for the same reasons, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 14, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2017/0109473 to Kulon.

As per claim 1, Hamill teaches a system, comprising: a processor configured to (see: Hamill, paragraph 32, is met by processor and memory): 
generate an electronic unauthorized imaging order for the patient based on follow-up recommendation for the patient, wherein the unauthorized imaging order comprises a first anatomy to image, a first modality to use to image the first anatomy and a time interval, and the unauthorized imaging order has a status of open (see: Hamill, Fig. 4, ele. X-ray abdomen; and paragraph 34 and 36, is met by medical practitioner enters additional/new orders, where the medical orders can include imaging orders, where the orders are labeled as active for instance in Fig. 5); 
retrieve an electronic authorized imaging order for the patient, wherein the authorized imaging order includes a second anatomy to image and a second imaging modality to use to image the second anatomy and is entered by a healthcare practitioner with authorization to prescribe the imaging order for the patient with a computing device (see: Hamill, Fig. 4, ele. Ultrasound abdomen, MRI abdomen; paragraph 40, is met by existing medical orders, where the medical orders can include imaging orders; Fig. 4, ele. X-ray abdomen; and paragraph 34 and 36, is met by medical practitioner enters additional/new orders, where the medical orders can include imaging orders);
identify the authorized imaging order overlaps the unauthorized imaging order based on overlap of the first and second anatomies and the first and second imaging modalities and are combinable into a single ordered scheduled imaging examination (see: Hamill, Fig. 4, ele. Imaging, order x-ray abdomen, and similar orders being ultrasound abdomen and MRI abdomen; paragraph 42 and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive), and select an imaging protocol that satisfies the combination of the authorized and unauthorized imaging orders (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order and activate the save work button, or discontinue the order by activating the remove button, removing the order from screen); and
in response to the single ordered scheduled imaging examination being performed according to the selected imaging protocol, acknowledge that the follow-up recommendation has been satisfied by modifying the status of the unauthorized imaging order from open to ordered (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by, when the new order is saved, and the order is signed, the order is stored in the patient database).
Hamill fails to specifically teach the following limitations met by Kulon as cited:
identify and extract a follow-up recommendation for a patient from a narrative in a radiological report and (see: Kulon, abstract and paragraph 17, 22, 27-30, and 38-40, is met by radiology reports processed using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information indicating a follow-up as taught by Kulon with the motivation of facilitating the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kulon, abstract, and paragraph 17).

As per claim 2, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
a database comprising an electronic memory configured to store the generated unauthorized imaging order, wherein the database includes a plurality of unauthorized imaging orders (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; Fig. 7; and paragraph 45 and 49, is met by the save work button, when the new order is saved, the order is stored in the patient database, which stores a plurality of existing medical orders); and 
wherein the processor is further configured to store the generated unauthorized imaging order in the database (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by the save work button, when the new order is saved separately from signing, the order is stored in the patient database).

As per claim 3, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor is further configured to compare at least the first anatomy and the first modality of the unauthorized imaging order with the second anatomy and the second modality of the authorized imaging order to determine the overlap between the unauthorized imaging order and the authorized imaging order (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive, where imaging procedures which acquire duplicate images of the same sector of the patient can also be duplicative).

As per claim 4, Hamill and Kulon teach the invention as cited, see discussion of claim 3, and further teach: 
wherein the processor is further configured to use a hierarchy of anatomy and a set of rules to determine the overlap of the first anatomy from the unauthorized imaging order and the second anatomy of the unauthorized order by a common anatomy according to a next level of the hierarchy of anatomy of the first anatomy and the second anatomy, wherein the next level of the hierarchy of anatomy is according to an ontology (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by parse the entered text string and compare either the entire text string or portions of the text string to known orders, where rules can be provided specifying the degree of similarity between the text string or text string portion and a known order to trigger identification as a possible match, and where an existing order of the same or closest medical order type, or if no identical match is found, similar medical orders are matched).

As per claim 5, Hamill and Kulon teach the invention as cited, see discussion of claim 3, and further teach: 
wherein the selected imaging protocol includes imaging parameters of the medical imaging device that images both the first anatomy of the unauthorized imaging order and the second anatomy of the authorized imaging order (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 34, 37, and 49, is met by medical orders that can be imaging orders, and imaging procedures, where medical orders database can include a listing of known medical orders including a standardized listing of medical order types, specific medical orders that correlate to the medical order type, and also, a list of medically similar orders that are pre-determined to be sufficiently medically similar to the corresponding order, wherein when the new order is saved, and the order is signed, the order is stored in the patient database with the corresponding medical order type).

As per claim 7, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor identifies and extracts a follow-up recommendation from a narrative of a new radiological report and generating the unauthorized imaging order based on the follow-up recommendation lexicological mapping of terms to standard data values and the follow-up recommendation is for an imaging examination (see: Kulon, abstract and paragraph 17, 22, 27, 30, and 38-40, is met by radiology reports processed to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report to extract information indicating a follow-up as taught by Kulon with the motivation of facilitating the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kulon, abstract, and paragraph 17).

As per claim 9, Hamill teaches the invention as cited, see discussion of claim 8, but fails to specifically teach the following limitations met by Kulon as cited: 
extracting the follow-up recommendation from a radiological report for a previous imaging examination of the patient (see: Kulon, abstract and paragraph 17, 22, 27-30, and 38-40, is met by radiology reports processed using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information indicating a follow-up as taught by Kulon with the motivation of facilitating the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kulon, abstract, and paragraph 17).

As per claim 14, Hamill teaches the invention as cited, see discussion of claim 8, but fails to specifically teach the following limitations met by Kulon as cited: 
wherein generating the unauthorized imaging order includes: automatically identifying and extracting, with a processor, the follow-up recommendation by tokenizing and segmenting a report into sections, paragraphs and sentences, and keyword searching within the sections to identify the follow-up recommendation; and generating the unauthorized imaging order based on the follow-up recommendation (see: Kulon, abstract and paragraph 17, 22, 27-30, and 38-40, is met by radiology reports processed using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information indicating a follow-up as taught by Kulon with the motivation of facilitating the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kulon, abstract, and paragraph 17).

As per claim 21, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor is further configured to: combine the unauthorized imaging order with the authorized imaging order in response to an input authorizing the combination by an ordering healthcare practitioner; and deleting the unauthorized imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order and activate the save work button, or discontinue the order by activating the remove button, removing the order from screen).

As per claim 22, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor is further configured to: link the unauthorized imaging order to the authorized imaging order, and, in response to the link, modify the status of the unauthorized imaging order from open to ordered (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 46-49, is met by highlighting similar/matching/duplicate orders, or the medical order database storing a probability or confidence factor, indicating a degree of similarity between the corresponding similar types of medical orders, and when the new order is saved, and the order is signed, the order is stored in the patient database).

As per claim 24, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor is further configured to: identify the unauthorized imaging order as an ordered imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by, when the new order is saved, and the order is signed, the order is stored in the patient database) in response to determining the authorized imaging order and the unauthorized imaging order are combinable into the single ordered scheduled imaging examination (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order and activate the save work button, or discontinue the order by activating the remove button, removing the order from screen)

As per claim 25, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor is further configured to: present the unauthorized imaging order (see: Hamill, Fig. 4, ele. X-ray abdomen; and paragraph 34 and 36, is met by medical practitioner enters additional/new orders, where the medical orders can include imaging orders) 
Hamill teaches that the matches can be displayed in a pop-up window or screen (see: Hamill, paragraph 42 and 49, is met by), but fails to specifically teach the unauthorized imaging order itself is presented as a pop-up window; however, it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the additional/new imaging orders as taught by Hamill to be displayed in a pop-up window or screen as taught by Hamill with the motivation of providing a practitioner an area to input data directly using the window (see: Hamill, paragraph 42-43).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2017/0109473 to Kulon further in view of U.S. Patent Application Publication 2011/0010195 to Cohn.

As per claim 6, Hamill and Kulon teach the invention as cited, see discussion of claim 2, but fail to specifically teach the following limitations met by Cohn as cited: 
wherein the processor is further configured to: search the database for unauthorized orders that are open and within a predetermined threshold of the time interval (see: Cohn, Fig. 10; and paragraph 83, 91, 104, 107-108, 112, is met by filtering radiology medical records that have been created, updated, or modified within a time period), and 
send an event notice for each open unauthorized order within the predetermined threshold of a corresponding time interval (see: Cohn, Fig. 15; and paragraph 83, 91, 104, 107-108, 112, is met by system indication and updating of status of reference information related to medical records including whether the medical record has been completely updated or whether the medical record is currently in use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical orders records as taught by Hamill and Kulon to include filtering radiology medical records within a time period and system indication and updating of status of reference information related to medical records as taught by Cohn with the motivation of facilitating the review of disciplines without requiring the user to retrieve and analyze independent medical records (see: Cohn, paragraph 15).

As per claim 13, Hamill teaches the invention as cited, see discussion of claim 9, and further teaches: 
searching an electronic database for unauthorized orders that are open and within a predetermined threshold of the time interval (see: Cohn, Fig. 10; and paragraph 83, 91, 104, 107-108, 112, is met by filtering radiology medical records that have been created, updated, or modified within a time period), and sending an event notice for the unauthorized order within the predetermined threshold of a corresponding time interval (see: Cohn, Fig. 15; and paragraph 83, 91, 104, 107-108, 112, is met by system indication and updating of status of reference information related to medical records including whether the medical record has been completely updated or whether the medical record is currently in use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical orders records as taught by Hamill and Kulon to include filtering radiology medical records within a time period and system indication and updating of status of reference information related to medical records as taught by Cohn with the motivation of facilitating the review of disciplines without requiring the user to retrieve and analyze independent medical records (see: Cohn, paragraph 15).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2017/0109473 to Kulon further in view of U.S. Patent Application Publication 2007/0271316 to Hollebeek.

As per claim 23, Hamill and Kulon teach the invention as cited, see discussion of claim 1, and further teach: 
wherein the processor is further configured to: convert the unauthorized imaging order into a second authorized imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order and activate the save work button, or discontinue the order by activating the remove button, removing the order from screen); and 
Hamill fails to specifically teach the following limitations met by Hollebeek as cited: 
link the second authorized imaging order to the authorized imaging order by adding electronic pointers to the second authorized imaging order and the authorized imaging order to crosslink the second authorized imaging order and the authorized imaging order (see: Hollebeek, paragraph 34, 53, 60, and 63, is met by creating links to medical records that associate corresponding medical records with pointers that are stored with the respective medical records).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical orders as taught by Hamill and Kulon to include links to medical records that associate corresponding medical records with pointers that are stored with the respective medical records with the motivation of improving response time for finding a respective medical record in the system (see: Hollebeek, paragraph 34).

Response to Arguments
Applicant’s arguments from the response filed on 09/07/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because “Claims 15-20 are additionally rejected under 35 U.S.C. 101 for being directed to nonstatutory subject matter. In particular, the Office asserts the claims are drawn to a computerreadable storage medium carrying instructions which controls one or more processors. Applicant respectfully disagrees. As applicant has explained in a previous response(s), the application expressly states that computer-readable storage medium excludes "transitory medium" at least at page 10, lines 2-3, and there is no instance in which the specification defines computer readable storage medium to include transitory medium. However, to expedite fruitful prosecution, claim 15 is amended herein to include "non-transitory," as suggested by the Office. Claims 16-20 are canceled herein. Accordingly, this rejection should be withdrawn.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The rejections are withdrawn with exception for the method claims which lack positive claiming of the method step for performing the imaging examination (e.g., “performing an imaging examination according to the selected imaging protocol…”) such that said performing lies outside the scope of invention. 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 102/103 rejections should be withdrawn in view of the amendments because “an electronic unauthorized imaging order for the patient based on the follow-up recommendation for the patient that has a status of open, select an imaging protocol that satisfies the combination of the authorized and unauthorized imaging orders, and in response to a single ordered scheduled imaging examination being performed according to the selected imaging protocol, acknowledge that the follow-up recommendation has been satisfied by modifying the status of the unauthorized imaging order from open to ordered. Applicant could not find anything close to the subject limitation(s) in Hamill.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
	The abstract of Hamill shows the inventions to be the same at the level of detail argued here: “An electronic medical records system with computerized provider order entry includes error checking for duplicate or medically similar orders. In the system, similar medical orders are displayed on adjacent screens and are highlighted, thereby allowing medical personnel to easily identify and evaluate the orders. The user can therefore choose to modify or delete medically similar entries easily and quickly, thereby minimizing the occurrence of duplicate or repetitive orders, and increasing efficiency of the system.” Further, as per the amended claim limitations to the status of the order and a change of statue from one state to another, broadly claimed “open” to “ordered”, Hamill meets said broad claim language by teaching “New” orders that correspond to a status of open, and “Active”/”Signed & Held” orders which correspond to contexts of “ordered” status (see: Hamill, Fig. 5, ele. New, Active, Signed & Held orders; paragraph 49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626